                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

CLAUDIA F. SNYDER,                               )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )   Case No. 2:20-cv-04097-MDH
                                                 )
ANDREW M. SAUL,                                  )
Commissioner of Social Security                  )
                                                 )
                      Defendant.                 )


                                            ORDER

       Before the Court is Plaintiff’s Motion for Leave to Voluntarily Dismiss Complaint Without

Prejudice. (Doc. 20). Plaintiff states that a thorough review of the record led to a determination

that it is not in Plaintiff’s best interest to pursue her claim. Defendant has no objection to this

Motion. Therefore, the above-captioned case in DISMISSED without prejudice.



IT IS SO ORDERED.

Dated: May 13, 2021                                           /s/ Douglas Harpool______
                                                             DOUGLAS HARPOOL
                                                             United States District Judge




         Case 2:20-cv-04097-MDH Document 21 Filed 05/13/21 Page 1 of 1
